     JORDAN MATTHEWS (California Bar # 316301)
 1   WEINBERG GONSER, LLP
     10866 Wilshire Blvd., Suite 1650
 2   Los Angeles, CA 90024
 3   Telephone: (424) 239-2867
     Fascimile: (424) 238-3060
 4   Email:     Jordan@weinberg-gonser.com
 5   Attorneys for Plaintiff Invisible Dot, Inc.
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10
     INVISIBLE DOT, INC., a Delaware               )   Case No.: 2:18-cv-08168-RGK-RAO
11                                                 )
     corporation,                                  )   DISCOVERY MATTER
12                                                 )
                  Plaintiff,                       )
13                                                 )
           vs.                                     )   [PROPOSED] ORDER GRANTING
14   MARK DEDECKER, an individual;                 )   STIPULATED PROTECTIVE ORDER
     MYMARK MEDIA, LLC, a California               )   REGARDING CONFIDENTIALITY
15   limited liability company; and DOES 1         )
     through 10, inclusive,                        )
16                                                 )   [Stipulated Protective Order filed
                                                   )
17                Defendants.                      )   concurrently herewith]
18                                                 )
     MARK DEDECKER, an individual,                 )
19                                                 )
             Counterclaim Plaintiff,               )
20                                                 )
            vs.                                    )
21   INVISIBLE DOT, INC, a Delaware                )
     corporation; JASON ARCHINACO, an              )
22                                                 )
     individual; and ROES 1 through 10,            )
23   inclusive,                                    )
                                                   )
24                Counterclaim Defendants.         )
25
26
27
28



                                                   1
 1         Having fully considered the terms and conditions of the Stipulated Protective

 2   Order Regarding Confidentiality in connection with Case Number 2:18-cv-08168-RGK-
 3   RAO (the “Protective Order”), the Court hereby ORDERS as follows:
 4         The parties to this matter (meaning, Case No. 2:18-cv-08168-RGK-RAO (the
 5   “Matter”)) are hereby bound by the terms and condition of the Protective Order, which is
 6   incorporated by reference herein.
 7
           IT IS SO ORDERED.
 8
 9
     Dated: April 25, 2019                             By: __________________________
10                                                           Hon. Rozella A. Oliver
11                                                           United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 2
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that I am an attorney with Weinberg Gonser, LLP and that on this

 3   21st day of April 2019, I caused to be sent via this Court’s ECF Filing, a true and correct

 4   copy of the above and foregoing [PROPOSED] ORDER GRANTING STIPULATED

 5   PROTECTIVE ORDER REGARDING CONFIDENTIALITY to the following:

 6
     Armen Shaghzo, Esq.
 7   Sasha Brower, Esq.
 8   Shaghzo & Shahghzo, APC
     100 W. Broadway
 9
     Glendale, CA 91210
10
11   Attorneys for Co-Defendants Mark DeDecker and MyMark Media, LLC
12                                              /s/ Jordan Matthews
13                                          An Attorney with Weinberg Gonser, LLP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
